United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 08-2490
      ___________

Darnell Allen Browder,                *
                                      *
            Plaintiff,                *
                                      *
Darryl Browder,                       *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
SPO Cam; Erin Costanzo; Hardy;        *
Estate of Sean Wissink; City of Des   *
Moines; Scarlett - #4937,             *
                                      *
           Appellees.                 *
      ___________
                                          Appeals from the United States
      No. 08-2491                         District Court for the
      ___________                         Southern District of Iowa.

Darnell Allen Browder,                *   [UNPUBLISHED]
                                      *
            Appellant,                *
                                      *
Darryl Browder,                       *
                                      *
            Plaintiff,                *
                                      *
      v.                              *
                                      *
SPO Cam; Erin Costanzo; Hardy;        *
Estate of Sean Wissink; City of Des   *
Moines; Scarlett - #4937,             *
                                      *
           Appellees.                 *
      ___________

      No. 08-2492
      ___________

Darnell Allen Browder; Darryl         *
Browder,                              *
                                      *
            Appellants,               *
                                      *
      v.                              *
                                      *
SPO Cam; Erin Costanzo; Hardy;        *
Estate of Sean Wissink; City of Des   *
Moines; Scarlett - #4937,             *
                                      *
            Appellees.                *

                                 ___________

                            Submitted: November 6, 2009
                               Filed: November 12, 2009
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.




                                      -2-
       Darryl Browder and Darnell Browder appeal the district court’s1 judgment
dismissing their 42 U.S.C. § 1983 suit upon an adverse jury verdict. For reversal, they
revisit their complaint, challenge various evidentiary rulings, complain of other trial-
related matters, and argue that certain defendants should not have been dismissed
pursuant to the voluntary-dismissal motion of their appointed counsel (which we
construe as an argument that counsel rendered ineffective assistance).

       The Browders are not entitled to relief based upon any allegation that their
counsel rendered ineffective assistance, see Glick v. Henderson, 855 F.2d 536, 541 (8th
Cir. 1988). We do not review issues that are raised for the first time on appeal, see
Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004); and given the limited record before
us, which does not include a trial transcript, we are unable to provide meaningful
review of the remaining issues raised in the Browders’ appeal brief, see Fed. R. App.
P. 10(b)(1); Schmid v. United Bhd. of Carpenters & Joiners of Am., 827 F.2d 384, 386
(8th Cir. 1987) (per curiam).

      Accordingly, we affirm the judgment, see 8th Cir. R. 47B, and we deny all
pending motions on appeal.
                     ______________________________




      1
      The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -3-